DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/1/2021 has been entered.  Claims 1-15 are pending in the application.  The amendments to the claims overcome each and every claim objection, drawing objection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 7/31/2020.

Claim Objections
Claims 2, 4, 8, 11-13, and 15 are objected to because of the following informalities:  
-Claim 2, line 2: please correct “a liquid drug flow” to “the liquid drug flow”.
-Claim 2, line 3: please correct “a gas bubble” to “the gas bubble”.
-Claim 4, line 3: please correct “the gas bubble volume” to “the first gas bubble volume”.
-Claim 8, lines 2-3: please correct “the first optical beam” to “a first optical beam”.
-Claim 8, line 3: please correct “the second optical beam” to “a second optical beam”.

-Claim 11, line 7: please correct “the downstream flexible circuit board element” to “the downstream flexible printed circuit board element”.
-Claim 12, page 5, line 2: please correct “the flow channel” to “a flow channel”.
-Claim 12, page 5, line 6: please correct “a supervision device” to “the supervision device”.
-Claim 13, line 3: please correct “the infusion site” to “an infusion site”.
-Claim 15, line 2: please correct “a liquid drug flow signal” to “the liquid drug flow”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Application Publication No. 2016/0175519).
Regarding claim 1, Lee discloses a supervision device (10) for supervising liquid drug flow in a flow channel (24), the supervision device (10) including: 
a flow detector (33), arranged for operatively coupling with the flow channel (24) and generating a flow detector signal in dependence of a flow in the flow channel (24) at a flow detection location (location of 33); 
a gas detector (32), arranged for operatively coupling with the flow channel (24) and generating a gas detector signal in dependence of whether liquid drug or gas is present in the flow channel (24) at a gas detection location (location of 32) at a distance upstream from the flow detection location (location of 33) (see Fig. 1); and 
a processing unit (44) in operative coupling with the flow detector (33) and the gas detector (32), wherein the processing unit (44) is configured to determine, based on the gas detector signal, whether non-flowing liquid drug is present at the flow detection location (location of 33) or a gas bubble passes the flow detector (33) if the flow detector signal does not indicate a liquid drug flow (see par. [0023] & [0044]-[0046]).

Regarding claim 2, Lee discloses the supervision device according to claim 1, configured to determine that the flow detector signal not indicating a liquid drug flow is indicative of a gas bubble passing the flow detector (33) if it occurs an expected delay volume after the gas detector (32) detecting the passing of the gas bubble (see paragraph [0046], Fig. 11).

Regarding claim 3, Lee discloses the supervision device according to claim 1, configured to generate an alarm signal if non-flowing liquid drug is present at the flow detection location (location of 33) (see paragraph [0046], Fig. 11).

Regarding claim 4, Lee discloses the supervision device according to claim 1, configured to determine a first gas bubble volume based on the gas detector signal, and to determine whether the flow detector signal matches the gas bubble volume (see paragraphs [0028] and [0046]).

Regarding claim 12, Lee discloses an ambulatory infusion device (Fig. 1) including:
a pump drive unit (42), configured to administer liquid drug out of a drug container (14) to a patient’s body via the flow channel (20); 
a pump control unit (48), configured to control operation of the pump drive unit (42) for continuous drug administration according to a time-variable basal infusion administration rate (see paragraph [0043]); and 
a supervision device according to claim 1 (see claim 1 rejection above) in operative coupling with the pump control unit (42).

Regarding claim 14, Lee discloses a method for supervising liquid drug administration via a flow channel (24), the method including: 
generating a flow detector signal in dependence of a flow in the flow channel (24) at a flow detection location (location of 33) (see paragraph [0036]); 

determining, based on the gas detector signal (84), whether non-flowing liquid drug is present at the flow detection location (location of 33) or a gas bubble passes the flow detector (33) if the flow detector signal (see paragraph [0036]) does not indicate a liquid drug flow (see Fig. 11, paragraphs [0023] & [0044]-[0046]).

Regarding claim 15, Lee discloses the method according to claim 14, the method including generating an alarm signal if the flow detector signal (see paragraph [0036]) not indicating a liquid drug flow is indicative of a situation of no drug flow (see Fig. 11, paragraph [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160175519), as applied to claim 1 above, .
Regarding claim 5, Lee discloses the supervision device according to claim 1. However, Lee fails to disclose that the gas detector includes a first optical emitter, a second optical emitter, and an optical detector.
Shubinsky discloses a supervision device wherein the gas detector (Fig. 2) includes a first optical emitter (upper 114), a second optical emitter (lower 114), and an optical detector (115). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas detector of Lee with the optical emitters of Shubinsky in order to emit light at different wavelengths, which provides gas bubble detection signals showing different sensitivities to the presence of air and liquid (see Shubinsky paragraph [0024]).

Regarding claim 6, modified Lee discloses the supervision device according to claim 5 substantially as claimed (see claim 5 modification in view of Shubinsky above). However, Lee fails to disclose that the first optical emitter and the second optical emitter are arranged such that the flow channel extends between them.
Shubinsky discloses a supervision device wherein the first optical emitter (upper 114) and the second optical emitter (lower 114) are arranged such that the flow channel (104) extends between them (see Fig. 2, wherein the upper and lower emitters 114 are shown having part of flow channel 104 in between them). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas detector of Lee with the optical emitters of 

Regarding claim 7, modified Lee discloses the supervision device according to claim 5 substantially as claimed (see claim 5 modification in view of Shubinsky above). However, Lee fails to disclose that the first optical emitter, the second optical emitter, and the optical detector are arranged such that a first optical beam that is emitted by the first optical emitter passes through the flow channel without hitting the optical detector and that a second optical beam that is emitted by the second optical emitter passes through the flow channel and hits the optical detector if liquid drug is present inside the flow channel at the gas detection location, and that the first optical beam is reflected and hits the optical detector and that the second optical beam is reflected without hitting the optical detector if gas is present inside the flow channel at the gas detection location.
Shubinsky discloses that the first optical emitter (upper 114), the second optical emitter (lower 114), and the optical detector (115) are arranged such that a first optical beam that is emitted by the first optical emitter (upper 114) passes through the flow channel without hitting the optical detector (115) (if wavelength of beam of upper 114 is less sensitive to liquid flow, see paragraph [0024]) and that a second optical beam that is emitted by the second optical emitter (lower 114) passes through the flow channel (104) and hits the optical detector (115) if liquid drug is present inside the flow channel (104) at the gas detection location (location of Fig. 2) (if wavelength of beam of 

Regarding claim 8, modified Lee discloses the supervision device according to claim 5 substantially as claimed (see claim 5 modification in view of Shubinsky above). However, modified Lee fails to disclose that the supervision device is configured to control the first optical emitter to vary the first optical beam and to control the second optical emitter to vary the second optical beam with a defined timing relation, and wherein the processing unit is configured to determine, based on the timing relation, whether an optical beam that hits the optical detector is the first optical beam or the second optical beam.
Shubinsky discloses that the supervision device (see Fig. 2) is configured to control the first optical emitter (upper 114) to vary the first optical beam and to control the second optical emitter (lower 114) to vary the second optical beam with a defined .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160175519) Figure 5, as applied to claim 1 above, in view of Lee et al. (US Patent Application Publication No. 20160175519) Figure 8.
Regarding claim 9, Lee discloses the supervision device according to claim 1, wherein the flow detector (33, Fig. 5) is configured for coupling with the flow channel (24) in a channel coupling area (area of Fig. 5) and includes: an upstream element (72a) and a downstream element (72b), wherein the upstream element (72a) and the downstream element (72b) are arranged spaced apart from each other (Fig. 5) and movable independent from each other (via separate springs 76); an upstream biasing element (top spring 76) and a downstream biasing element (bottom spring 76), wherein the upstream biasing element (top spring 76) acts on the upstream element (72a), thereby biasing the upstream element (72a) towards the channel coupling area (area of Fig. 5), and the downstream biasing element (bottom spring 76) acts on the 
Lee, in the embodiment of Fig. 8, discloses an alternative flow detector (33) wherein the upstream element (upper prong of plug at right of Fig. 8 which communicates with sensor 116a) and downstream element (lower prong of plug at right of Fig. 8 which communicates with sensor 116b) are thermoelectric elements which are configured for releasable coupling with the flow channel (24) (see paragraph [0039]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow detector of Lee Fig. 5 with the thermoelectric elements having a releasable coupling of Fig. 8 since Lee discloses that a thermoelectric, releasable flow detector is a suitable alternative for detecting flow rate (see paragraph [0029]).

Regarding claim 10, modified Lee discloses the supervision device according to claim 9 substantially as claimed, wherein the upstream thermoelectric element (element 72a of Lee Fig. 5, which has been modified to be a thermoelectric element as described in the rejection of claim 9 above) is carried by an upstream element carrier (78a) and the downstream thermoelectric element (element 72b of Lee Fig. 5, which has been modified to be a thermoelectric element as described in the rejection of claim .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160175519) Figure 5 in view of Lee et al. (US Patent Application Publication No. 20160175519) Figure 8, as applied to claim 9 above, and further in view of Neta et al. (US Patent Application Publication No. 20130237955).
Regarding claim 11, modified Lee discloses the supervision device according to claim 9 substantially as claimed, wherein the upstream thermoelectric element (element 72a of Lee Fig. 5, which has been modified to be a thermoelectric element as described in the rejection of claim 9 above) is arranged on an upstream flexible element (78a) and the downstream thermoelectric element (element 72b of Lee Fig. 5, which has been modified to be a thermoelectric element as described in the rejection of claim 9 above) is arranged on a downstream flexible element (78b), wherein the upstream thermoelectric element (element 72a of Lee Fig. 5, which has been modified to be a thermoelectric element as described in the rejection of claim 9 above) is arranged on a side of the upstream flexible element (78a) pointing away (to the left) from the channel coupling area (area of Fig. 5) and the downstream thermoelectric element (element 72b of Lee Fig. 5, which has been modified to be a thermoelectric element as described in the rejection of claim 9 above) is arranged on a side of the downstream flexible element (78b) pointing away (to the left) from the channel coupling 
Neta discloses a device having upstream and downstream thermoelectric elements (802-805) which are arranged on a printed circuit board (chip, see paragraph [0206]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upstream and downstream flexible elements of modified Lee by making them printed circuit boards as disclosed by Neta in order to give the option of including the elements as either reusable or disposable parts (see Neta paragraph [0206]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160175519), as applied to claim12 above, in view of Blomquist (US Patent Application Publication No. 20100262078).
Regarding claim 13, Lee discloses the ambulatory infusion device according to claim 12 substantially as claimed. However, Lee fails to disclose that the device is configured to determine when a gas bubble reaches the infusion site and to control the pump drive unit to administer a compensation volume, the compensation volume corresponding to the volume of the gas bubble, upon the gas bubble reaching the infusion site.
Blomquist discloses an infusion device wherein the device is configured to determine when a gas bubble reaches the infusion site and to control the pump drive unit to administer a compensation volume, the compensation volume corresponding to the volume of the gas bubble, upon the gas bubble reaching the .

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant argues that Lee doesn’t disclose the functions of the processing unit, specifically failing to disclose that the processing unit is configured to determine, based on the gas detector signal, whether non-flowing liquid drug is present at the flow detection location or a gas bubble passes the flow detector if the flow detector signal does not indicate a liquid drug flow, as claimed in claim 1 (and similarly in method claim 14.  
In the claimed system, if the processor determines that the flow detector signal indicates a lack of a liquid drug flow, this could be for two reasons: a lack of liquid (i.e. a gas bubble) or a lack of flow of the liquid (i.e. non-flowing liquid drug).  In Lee’s system, processing unit 58 executes program 62.  If program 62 determines a lack of flow (i.e. non-flowing liquid drug) by the flow detector signal, this would read as a lower than expected flow rate by flow detector 33.  Lee discloses that a lower than expected flow rate (which would include a “non-flowing liquid drug” or a flow rate equal to zero) indicates an obstruction within the flow channel.  Program 62 also determines if a gas 
Non-flowing liquid drug is present at the flow detection location (If the flow rate measured by flow detector 33 matches the expected flow rate, then the “non-flowing liquid drug” is not due to an obstruction.  If the flow rate measured by flow detector 33 is zero, the program indicates “non-flow” due to an obstruction.)
A gas bubble passes the flow detector (If the gas bubble detector 32 detects a gas bubble, then the program indicates presence of a gas bubble.  If the gas bubble detector 32 doesn’t detect a gas bubble, then the “non-flowing liquid drug” is not due to a gas bubble.).
Therefore, the system of Lee meets the required claim limitations (see Lee Fig. 11 and par. [0044]-[0046]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783